Citation Nr: 0730735	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-21 379A	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for valvular heart disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Appellants Services


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The appellant had active military service from March 1957 to 
May 1957.

This matter comes before the Board of Appellants' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Appellants Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that declined to reopen the appellant's 
claim for service connection for valvular heart disease.


FINDINGS OF FACT

1.  In a June 1957 rating decision, the RO denied service 
connection for valvular heart disease; although the RO 
notified the appellant of the denial by letter the same 
month, he did not initiate an appeal.

2.  New evidence associated with the claims file since the 
June 1957 denial, when considered by itself or in connection 
with evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The June 1957 RO rating decision denying the appellant's 
claim for service connection for valvular heart disease is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006). 

2.  New and material evidence has not been received to reopen 
the claim for service connection for valvular heart disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Appellants Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

The Board points out, with respect to the appellant's 
petition to reopen the claim for service connection, the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).

Specific to requests to reopen, the appellant must be 
notified of both the reopening criteria and the elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In April 2005, prior to the rating decision on appeal, the RO 
sent the appellant a letter advising him of the criteria to 
reopen a previously denied claim with new and material 
evidence.  The letter also advised the appellant of the 
reasons for the previous denial and that he must present 
evidence that speaks to that basis.

The appellant was afforded ample opportunity to respond prior 
to the issuance of the rating decision in May 2005.  Under 
these circumstances, the Board accordingly finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim on appeal under the 
criteria of Kent, and has been afforded ample opportunity to 
submit such information and evidence.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim. That was accomplished in this 
case, as the April 2005 letter was sent to the appellant 
prior to the issuance of the May 2005 rating decision

In addition, the April 2005 letter provided the appellant 
with the notice required under 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b), including notice of the type of evidence 
VA would assist him in obtaining. The appellant was informed 
that he should send to VA evidence in his possession that 
pertained to the claim, he was advised of VA's duties to 
assist under the VCAA, the cumulative information and 
evidence previously provided to VA (or obtained by VA on the 
veteran's behalf), and provided the basis for the decisions 
regarding the claim. For the reasons above the Board finds 
that VA substantially complied with the specific requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); and 38 C.F.R. § 
3.159(b).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim (veteran 
status, existence of a disability, connection between the 
veteran's service and that disability, degree of disability, 
and effective date pertaining to the disability).  However, 
as the Board's decision herein denies the appellant's 
petition to reopen his claim for service connection, the 
underlying claim for service connection is not reached, and 
no disability rating or effective date is being assigned; 
accordingly there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

With respect to VA's duty to assist the claimant, the Board 
notes that all pertinent medical records have been obtained 
and associated with the claims file to include the 
appellant's service medical records and also private medical 
records, which the veteran submitted.  38 U.S.C.A. § 5103A.  
Neither the appellant nor his representative has alleged that 
there are any other outstanding medical records. Accordingly, 
the Board is satisfied that the duty to assist has been met. 
38 U.S.C.A. § 5103A.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Petition to Reopen

By a rating action in June 1957, the RO denied service 
connection for valvular heart disease. The appellant was 
notified of the RO's decision later that same month, but he 
did not appeal.  As such, the March 1990 decision is final 
based on the evidence then of record. 

The appellant's request to reopen his claim for service 
connection for valvular heart disease was received in March 
2005. 

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
June 1957 RO decision. Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the June 1957 decision, the RO denied service connection 
based on service medical records finding that the appellant's 
valvular heart disease preexisted military service and was 
not permanently aggravated by service.  At the time of the 
June 1957 decision, the evidence of record included the 
appellant's service medical records and his May 1957 
application for VA disability benefits.

Evidence added to the claims file since the RO's June 1957 
decision include private treatment records from Wellmont 
Holston Valley Medical Hospital, dated in October 2003 and 
from Cardiovascular Associates, PC, dated from August 1999 to 
December 2003, reflecting treatment for heart disease.  The 
appellant and his representative have submitted statements 
supporting the appellant's contentions that his military 
service permanently worsened his heart condition.

Here, the Board finds that the additional medical evidence 
received is "new" in the sense that it was not previously 
before the RO.  However, the new items of evidence are not 
material because nothing therein relates to an unestablished 
fact necessary to substantiate the claim or raises a 
reasonable possibility of substantiating the claim.  
Specifically, the new evidence does not contain competent 
evidence showing that the appellant's preexisting valvular 
heart disease was permanently aggravated by his brief period 
of military service. The bulk of the new evidence relates to 
the progress of the appellant's valvular heart disease since 
August 1999.  While this is competent evidence in regard to 
the diagnosis, progress, and symptoms of his disorder, 
nothing therein is relevant to the threshold question of 
aggravation during military service.  Additionally, none of 
the new evidence shows that the veteran did not have a heart 
condition prior to service, that a heart condition was first 
manifested in service or that heart condition was manifested 
within one year of service discharge.

The Board has considered the appellant's statements as well 
as his representative's statements; however, where, as here, 
resolution of an issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for valvular heart disease has not been received, 
and the rating decision of June 1957 remains final.

As the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
request to reopen a claim for service connection for valvular 
heart disease is denied.



____________________________________________
K. OSBORNE
Appellants Law Judge, Board of Appellants' Appeals




 Department of Appellants Affairs


